Citation Nr: 1233390	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit of the Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was referred to the Board for appellate review.  Jurisdiction of the case remains with the RO in St. Petersburg, Florida.

Although in his August 2010 VA Form 9, the Veteran requested a Board hearing and such hearing was scheduled for August 7, 2012, in July 2012, the Veteran submitted a statement requesting that his hearing be cancelled.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Veteran claims that he is entitled to service connection for a low back disability because it was incurred during service.  In his September 2009 notice of disagreement, the Veteran stated that he was treated for a back condition during service, and was placed on light duty as a result.  He stated that he has always had problems with his back since that time.  Specifically, he stated that after he was discharged from service, he went to the doctor a number of times for his back in the 1950s and 1960s.  He stated that his August 2008 back injury does not affect his lower back the way the initial in-service injury does.  He also stated that he has been treated by VA for his back for over eight years, showing that he has had ongoing back problems prior to the August 2008 injury.

Initially, the Board notes that the earliest VA treatment records in the claims file are dated in August 2008.  The August 2008 VA treatment record notes that the Veteran was being seen for a follow-up regarding his hypertension, hyperlipidemia, and chronic renal insufficiency.  Also noted was that the Veteran had been hospitalized three weeks earlier after a fall which resulted in a fracture of L1.  As such, the claims file does not contain the Veteran's complete VA treatment records.  Therefore, a remand is required to obtain the Veteran's complete VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that a review of the service treatment records reflects that the service induction examination report notes normal examination of the spine.  A February 23, 1955 service treatment record notes that the Veteran reportedly injured his back at around age 13.  Subsequently, whenever he overexerts his back, he has back pain for several days to several weeks afterwards.  The pain is at times quite severe and practically incapacitating.  Other times, it is less severe and he is able to continue normal activity.  The pain is usually located in the low right back over a diffuse area around the posterior iliac crest and sacro-iliac area, and radiates upward and toward the left lumbar region.  On examination, no definite tender areas could be found.  The spine was straight.  X-rays of the lumbosacral spine were noted to have shown no significant abnormality.  The diagnosis was chronic low back strain.  The Veteran was advised to avoid undue exertion of his back and not participate in any heavy lifting or straining.  He was recommended to do light duty, but a brace or other support was found not to be justified.  

A February 24, 1955 service treatment record notes that the Veteran has had low back pain for eight years, especially when lifting.  The radiographic report revealed a minor congenital anomaly such that there was a spina bifida occulta of L5.  It was determined to be not clinically significant.  The separation examination report notes that examination of the spine was normal.

The service treatment records also contain a letter from Dr. S, dated on October 6, 1952.  The letter notes that the Veteran was taken acutely ill three months earlier with severe pain in the right side which was followed by a fainting spell.  Since that time, the Veteran was noted to have been complaining off and on of pain in the right side and in the left lumbar region.

In July 2009, the Veteran underwent a VA examination in conjunction with his claim.  The report of that examination notes that the Veteran had back problems since age 13.  The examiner noted that the in-service X-ray was negative and the corresponding back examination was negative other than mild strain.  The examiner further noted that the Veteran fell in August 2008, resulting in a fracture of L1, and requiring a kyphoplasty on August 8, 2008.  The examiner opined that the Veteran's current low back strain and status-post kyphoplasty of L1 are less likely as not caused by or due to the back pain noted in service.  The examiner reasoned that the Veteran complained of low back pain just one time immediately prior to service separation, X-rays at that time were normal, and discharge physical examination was normal.  The examiner opined that the current low back pain complaint started in 2008 due to a fall and fracture; therefore, the examiner concluded that the chronicity of this condition cannot be related to the 1955 complaint.

Regarding the VA examiner's opinion, the Board notes that the VA examiner did not address the Veteran's ongoing complaints of back pain since service, and instead based the stated opinion, in part, on the lack of any back complaints between the in-service back injury and the August 2008 fall and fracture.  In this regard, the Federal Circuit has held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran has clearly stated that he was seen for back complaints at a VA medical facility for eight years prior to his August 2008 back injury.  Therefore, the VA examiner's opinion is inadequate in that it is based upon an incomplete medical record, and thus, an inaccurate factual premise.  Consequently, a remand is required in order to obtain a new opinion.

Additionally, the service treatment records contain evidence that tends to show that the Veteran may have had some sort of back disability prior to service.  Moreover, the VA examiner did not address either the February 1955 service X-ray evidence of spina bifida occulta of L5, the February 1955 service medical record showing reports of a childhood back injury with ongoing back complaints since, or the October 1952 letter showing the Veteran's complaints of low back pain three months prior to service.  Therefore, again, the Board finds that the VA examiner's medical opinion is inadequate.  A remand is required in order to ascertain the clinical significance of the Veteran's spina bifida occulta of L5, as well as the back injury at age 13, and pre-service complaints of on and off back pain.  

Because the case is already being remanded, the Veteran should also be provided with a proper notice letter, as he has not been provided with notice regarding congenital disorders, pre-existing disorders, and aggravation of pre-existing disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim for service connection for a low back disability, to include notice regarding congenital disorders, pre-existing disorders, and aggravation of pre-existing disorders.

2.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his low back disability.  The claims folder and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the October 1952 letter from Dr. S. indicating pain in the left lumbar region, the February 24, 1955 service treatment record noting ongoing back pain for eight years, the finding of a minor congenital anomaly characterized as spina bifida occulta of L5, and the February 23, 1955 service treatment record showing the Veteran's report of having injured his back at age 13, the ongoing complaints since, then, and the negative February 1955 X-ray study.  

Following a review of the record, the examiner should specify the nature of any current low back disability/disabilities present, and provide diagnoses for all such identified disabilities. 

a.  Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If any such disability is diagnosed as being a congenital abnormalities, the examiner should state whether such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.) 

b.  If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service. 

c.  If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (a permanent worsening of the underlying condition) the Veteran's active service. 

d.  For any low back disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should determine whether this disability clearly and unmistakably existed prior to the Veteran's enlistment in March 1953, and if so, the examiner should express an opinion as to whether the pre-existing low back disability clearly and unmistakably underwent a permanent increase in severity during the Veteran's periods of active service. 

e.  For any low back disability diagnosed on examination and determined by the examiner not to be a congenital abnormality and found not to have pre-existed service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability/disabilities had its onset in service, or otherwise causally or etiologically related to the Veteran's military service, to include the in-service findings of low back pain on February 23, 1955. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



